767 F.2d 921
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.REO MARTIN, PETITIONER,v.NATIONAL MINES CORPORATION; RAYMOND DONOVAN, SECRETARY OFU.S. DEPARTMENT OF LABOR; BENEFITS REVIEW BOARD,DIRECTOR, OFFICE OF WORKERS'COMPENSATION PROGRAMSSSSS, OLDREPUBLIC COMPANIES,RESPONDENTS.
NO. 84-3429
United States Court of Appeals, Sixth Circuit.
6/12/85

Ben.Rev.Bd.
AFFIRMED
ORDER
BEFORE:  MERRITT and KENNEDY, Circuit Judges; and WEICK, Senior Circuit Judge.


1
On appeal from a judgment of the Benefits Review Board affirming the decision of the Secretary,


2
This cause came on to be heard on the record compiled before the Secretary, the record of the Benefits Review Board proceedings and briefs and oral argument of the parties.  Upon due consideration thereof the Court concludes that the findings and decision of the Benefits Review Board are supported by substantial evidence on the record as a whole.


3
IT IS ORDERED that the judgment of the Benefits Review Board in this case be, and it hereby is, affirmed.